 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10          RYAN P.,
                                                              CASE NO. 3:19-CV-05011-DWC
11                                 Plaintiff,
                                                              ORDER REVERSING AND
12                  v.                                        REMANDING DEFENDANT’S
                                                              DECISION TO DENY BENEFITS
13          COMMISSIONER OF SOCIAL
            SECURITY,
14
                                   Defendant.
15

16
            Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of
17
     Defendant’s denial of Plaintiff’s applications for supplemental security income (“SSI”) and
18
     disability insurance benefits (“DIB”). Pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil
19
     Procedure 73 and Local Rule MJR 13, the parties have consented to have this matter heard by
20
     the undersigned Magistrate Judge. See Dkt. 2.
21
            After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)
22
     erred when he failed to provide specific, legitimate reasons, supported by substantial evidence, to
23
     discount medical opinion evidence from Dr. Krueger, Dr. Neims, Dr. Wheeler, Dr. Ruddell, and
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -1
 1 Dr. Eisenhauer. Had the ALJ properly considered these medical opinions, the residual functional

 2 capacity (“RFC”) may have included additional limitations. The ALJ’s error is therefore harmful,

 3 and this matter is reversed and remanded pursuant to sentence four of 42 U.S.C. § 405(g) to the

 4 Social Security Commissioner (“Commissioner”) for further proceedings consistent with this

 5 Order.

 6                                   FACTUAL AND PROCEDURAL HISTORY

 7           On December 28, 2009 and August 26, 2011 Plaintiff filed applications for DIB and SSI

 8 respectively, alleging in both applications a disability onset date of September 10, 2009. 1 See

 9 Dkt. 8, Administrative Record (“AR”) 110. His applications were denied upon initial

10 administrative review and on reconsideration. AR 110. A hearing was held before ALJ Gordon

11 Griggs on September 20, 2011. AR 110. In a decision dated October 18, 2011, ALJ Griggs

12 determined Plaintiff to be not disabled. AR 107-23.

13           On August 17, 2015, Plaintiff filed new applications for DIB and SSI, this time alleging a

14 disability onset date of October 19, 2011. AR 25, 277-78, 279-84. Plaintiff’s applications were

15 denied initially and on reconsideration. AR 25, 187-93, 194-202, 205-10, 211-17. A hearing was

16 held before ALJ M.J. Adams on August 29, 2017. AR 75-106. On February 5, 2018, ALJ Adams

17 issued a written decision in which the ALJ concluded that Plaintiff was not disabled pursuant to

18 the Social Security Act. AR 22-36. On November 5, 2018, the Appeals Council denied Plaintiff’s

19 request for review, making the written decision by the ALJ the final agency decision subject to

20 judicial review. AR 1-6; see 20 C.F.R. §§ 404.981, 416.1481.

21

22

23
             1
                 Plaintiff also appears to have filed disability claims in 2006, which did not proceed beyond the
24 reconsideration stage. AR 132, 144, 158, 173.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -2
 1          In Plaintiff’s Opening Brief, Plaintiff maintains the ALJ erred by failing to properly

 2 assess: (1) opinion evidence from William Chalstrom, Ph.D., John Gilbert, Ph.D., Guillermo

 3 Rubio, M.D., Michael Corpolongo, Ph.D., Dan Neims, Ph.D., Kimberly Wheeler, Ph.D., Keith

 4 Krueger, Ph.D., Renee Eisenhauer, Ph.D., Alysa Ruddell, Ph.D., and Dena Larsen, PT; (2) lay

 5 witness testimony from Plaintiff’s father; and (3) the RFC and Step Five findings. Dkt. 10, pp. 4-

 6 16.

 7                                      STANDARD OF REVIEW

 8          Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

 9 social security benefits if the ALJ’s findings are based on legal error or not supported by

10 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

11 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

12                                             DISCUSSION

13          I.      Whether the ALJ properly considered the medical opinion evidence.

14          Plaintiff maintains the ALJ failed to properly consider opinion evidence from Dr.

15 Chalstrom, Dr. Gilbert, Dr. Rubio, Dr. Corpolongo, Dr. Neims, Dr. Wheeler, Dr. Krueger, Dr.

16 Eisenhauer, Dr. Ruddell, and Ms. Larsen. Dkt. 10, pp. 4-16.

17          In assessing an acceptable medical source, an ALJ must provide “clear and convincing”

18 reasons for rejecting the uncontradicted opinion of either a treating or examining physician. Lester

19 v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer v. Sullivan, 908 F.2d 502, 506 (9th Cir.

20 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). When a treating or examining

21 physician’s opinion is contradicted, the opinion can be rejected “for specific and legitimate reasons

22 that are supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (citing Andrews

23 v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -3
 1 1983)). The ALJ can accomplish this by “setting out a detailed and thorough summary of the facts

 2 and conflicting clinical evidence, stating his interpretation thereof, and making findings.” Reddick

 3 v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th

 4 Cir. 1989)).

 5          “Other medical source” testimony, which the Ninth Circuit treats as lay witness testimony,

 6 “is competent evidence an ALJ must take into account,” unless the ALJ “expressly determines to

 7 disregard such testimony and gives reasons germane to each witness for doing so.” Lewis v. Apfel,

 8 236 F.3d 503, 511 (9th Cir. 2001); Turner, 613 F.3d at 1224. In rejecting lay testimony, the ALJ

 9 need not cite the specific record as long as “arguably germane reasons” for dismissing the

10 testimony are noted. Lewis, 236 F.3d at 512.

11          A. Dr. Chalstrom

12          Plaintiff argues the ALJ failed to properly assess a medical opinion from examining

13 psychologist Dr. William Chalstrom. Dkt. 10, pp. 5-6.

14          Dr. Chalstrom conducted a psychological evaluation of Plaintiff on November 3, 2015.

15 AR 428-42. Dr. Chalstrom’s evaluation involved a clinical interview, a mental status

16 examination, and several psychological tests. AR 428-42. Based on this evaluation, Dr.

17 Chalstrom opined that Plaintiff would be able to perform simple, repetitive tasks. AR 432. Based

18 on the results of the psychological testing, Dr. Chalstrom stated that Plaintiff would “probably”

19 have difficulty following more difficult instructions. AR 432. Dr. Chalstrom noted that Plaintiff

20 had very little social interaction and would “probably have some difficulty getting along with

21 supervisors and others in most work situations.” AR 432.

22          The ALJ summarized Dr. Chalstrom’s opinion and assigned it “significant weight.” AR

23 32. The ALJ reasoned that Dr. Chalstrom “did not impose any preclusion in the claimant’s social

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -4
 1 capabilities” and that his opinion was based upon “his psychological expertise and a battery of

 2 tests.” AR 32.

 3          Plaintiff alleges that the ALJ did not address Dr. Chalstrom’s observation that Plaintiff

 4 had very little social interaction, and argues that the RFC, which indicates that Plaintiff can

 5 respond appropriately to supervision, is inconsistent with Dr. Chalstrom’s conclusion that

 6 Plaintiff would probably have difficulty getting along with supervisors. Dkt. 10, p. 6. Because

 7 the ALJ has accepted Dr. Chalstrom’s opinion and assigned it significant weight, the question is

 8 not whether the ALJ’s evaluation of this opinion is supported by specific and legitimate reasons,

 9 but whether the ALJ correctly characterized Dr. Chalstrom’s opinion and assessed RFC

10 limitations consistent with his opinion.

11          Dr. Chalstrom assessed Plaintiff as being be able to perform simple, repetitive tasks, but

12 opined that Plaintiff would “probably” have difficulty following more difficult instructions. AR

13 432. The ALJ assessed Plaintiff as being able to understand, remember, and carry out simple

14 instructions and make judgments commensurate with the functions of unskilled work. AR 29-30.

15          Based on his clinical interview, Dr. Chalstrom observed that Plaintiff had very little

16 social interaction. AR 432. Dr. Chalstrom’s assessment concerning Plaintiff’s work-related

17 social limitations was equivocal and non-specific, with Dr. Chalstrom noting that Plaintiff

18 “would probably have some difficulty getting along with supervisors and others in most work

19 situations.” AR 432 (emphasis added). The ALJ correctly noted that Dr. Chalstrom did not

20 impose any specific, work-related functional limitations related to social interaction. AR 32. The

21 ALJ found that Plaintiff could respond appropriately to supervision, but should not be required to

22 work in close coordination with co-workers where teamwork is required. AR 29-30. The ALJ

23 further assessed Plaintiff as being able to deal with occasional changes in the work environment

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -5
 1 and having some difficulty working directly with the public, but added that he could work in jobs

 2 that require only occasional exposure to or interaction with the general public. AR 29-30.

 3          Dr. Chalstrom’s medical source statement is clear that Plaintiff would have some degree

 4 of difficulty interacting with supervisors and coworkers in the workplace due to his mental

 5 impairments. However, the wording of Dr. Chalstrom’s opinion is sufficiently equivocal that it

 6 cannot be said to require a precise degree of limitation with respect to Plaintiff’s social

 7 limitations. Where the evidence is susceptible to more than one rational interpretation, one of

 8 which supports the ALJ's decision, the ALJ's conclusion must be upheld. See Thomas v.

 9 Barnhart, 278 F.3d 947, 954 (9th Cir. 2002) (citing Morgan v. Comm’r of Soc. Sec. Admin., 169

10 F.3d 595, 601 (9th Cir. 1999))). The ALJ assessed RFC limitations consistent with Dr.

11 Chalstrom’s medical source statement and did not err in evaluating his opinion.

12          B. Dr. Gilbert and Dr. Rubio

13          Plaintiff asserts that the ALJ failed to properly evaluate the January 2016 reconsideration

14 opinions of non-examining State agency consultants Dr. John Gilbert and Dr. Guillermo Rubio.

15 Dkt. 10, p. 6.

16          Dr. Rubio opined that Plaintiff would be restricted to performing light work along with

17 several postural and environmental limitations. AR 164-66, 179-81. Dr. Gilbert assessed

18 Plaintiff’s mental limitations, finding that Plaintiff was capable of learning and remembering

19 simple, routine tasks. AR 167, 182. Dr. Gilbert further assessed Plaintiff as being able to perform

20 simple tasks and persist at simple tasks for at least two-hour intervals. Id. Dr. Gilbert found that

21 Plaintiff’s ability to concentrate, persist, and maintain pace would be “intermittently limited” by

22 his psychological symptoms, but not to an extent that would preclude activity in a competitive

23 work environment. Id. Dr. Gilbert added that Plaintiff can interact with the public on an

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -6
 1 occasional/superficial basis and with co-workers on a more frequent basis. AR 168, 183. Dr.

 2 Gilbert noted that Plaintiff would be able to meet his basic needs, but may have difficulty coping

 3 with change, and would work best in a stable, low pressure setting. Id.

 4          The ALJ gave “significant weight” to Dr. Rubio’s assessment and adopted the light RFC

 5 assessed by Dr. Rubio without including any of the additional postural and environmental

 6 limitations included in his opinion. AR 29-30, 33-34. The ALJ reasoned that Dr. Rubio’s opinion

 7 was “consistent with the totality of medical records, including the claimant’s self-reported

 8 activities and consistency of evidence on record.” AR 34. The ALJ also assigned significant

 9 weight to Dr. Gilbert’s opinion for the same reason. AR 34.

10          While Plaintiff cites the opinions of both Dr. Rubio and Dr. Gilbert in his brief, he only

11 challenges the mental limitations assessed by Dr. Gilbert. Dkt. 10, p. 6. Plaintiff argues that Dr.

12 Gilbert was acting on “limited information” since he only had access to Dr. Chalstrom’s opinion

13 when he assessed Plaintiff’s mental limitations. Dkt. 10, p. 6. Plaintiff argues that Dr. Gilbert’s

14 evaluation parallels Dr. Chalstrom’s, but that Dr. Gilbert found that Plaintiff would not have

15 significant limitations in accepting instructions and responding appropriately to criticism from

16 supervisors. Dkt. 10, p. 6, AR 168, 183. Plaintiff contends that “it is clear” that the ALJ based

17 the RFC limitation concerning Plaintiff’s ability to interact with supervisors on Dr. Gilbert’s

18 opinion rather than Dr. Chalstrom’s, despite assigning Dr. Chalstrom’s opinion significant

19 weight. Dkt. 10, p. 6. Dr. Gilbert adopted Dr. Chalstrom’s opinion, finding that it was consistent

20 with the objective medical findings. AR 164, 179.

21          As discussed above, Dr. Chalstrom’s opinion is itself equivocal concerning Plaintiff’s

22 social limitations, and there is not an inherent inconsistency between the opinions of Dr.

23 Chalstrom and Dr. Gilbert concerning Plaintiff’s social limitations. See supra Section I.A.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -7
 1 Further, Dr. Gilbert was not relying exclusively on Dr. Chalstrom’s opinion in formulating his

 2 own opinion, since he had access to, at a minimum, Plaintiff’s medical records and the opinion

 3 of the State agency psychological consultant who initially evaluated Plaintiff’s claim. AR 159-

 4 62, 174-77.

 5            The ALJ did not err in translating the vague social limitations assessed by Dr. Chalstrom

 6 into the specific limitations contained in the RFC, nor is there an inherent inconsistency between

 7 the opinions of Dr. Chalstrom and Dr. Gilbert.

 8            C. Drs. Neims, Wheeler, Krueger, and Ruddell

 9            Plaintiff contends the ALJ failed to properly assess medical opinions from examining

10 psychologists Dr. Neims, Dr. Wheeler, Dr. Krueger, and Dr. Ruddell. 2 Dkt. 10, pp. 8-11.

11            Dr. Neims conducted a psychological/psychiatric evaluation of Plaintiff on January 31,

12 2012. AR 667-80. Dr. Neims’ evaluation consisted of a clinical interview and a mental status

13 examination. Dr. Neims assessed Plaintiff as having marked limitations in communicating and

14 performing effectively in a work setting with public contact, interacting appropriately with the

15 general public, and accepting instructions and responding appropriately to criticism from

16 supervisors AR 669, 679. Dr. Neims further assessed Plaintiff as having a range of other

17

18
              2
19               Plaintiff further contends the ALJ failed to properly assess two medical opinions from examining
     psychologist Dr. Michael Corpolongo. Dkt. 10, pp. 7-8. Dr. Corpolongo examined Plaintiff twice in 2010. AR 634-
20   45, 649-63. However, in his decision dated October 18, 2011, ALJ Griggs evaluated both of Dr. Corpolongo’s
     opinions. AR 121. Both Dr. Corpolongo’s opinions relate to a period before Plaintiff’s alleged onset date and were
     evaluated in a decision that was administratively final. Although applied less rigidly in administrative proceedings,
21   principles of res judicata apply to administrative decisions, and an administratively final denial of an application for
     disability benefits operates as res judicata as to the finding of non-disability through the date of the prior decision.
22   See Vasquez v. Astrue, 572 F.3d 586, 597 (9th Cir. 2009); Chavez v. Bowen, 844 F.2d 691, 693-94 (9th Cir. 1988)
     (“[A] prior ALJ’s findings concerning the claimant’s RFC, education and work experience are afforded some res
     judicata consideration and will not be disturbed in a subsequent disability claim, absent new and material evidence
23   related to such finding.”); Gregory v. Bowen, 844 F.2d 664, 666 (9th Cir. 1988). As such, the ALJ likely erred in
     evaluating the two opinions of Dr. Corpolongo again in the present decision.
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -8
 1 moderate and moderate-to-marked limitations in performing work-related mental activities. AR

 2 669, 678-680.

 3          Dr. Wheeler performed a psychological/psychiatric evaluation of Plaintiff on July 5,

 4 2013. AR 718-22. Dr. Wheeler’s evaluation consisted of a clinical interview and a mental status

 5 examination. Dr. Wheeler assessed Plaintiff as having marked limitations in adapting

 6 behaviorally to changes in a routine work setting, communicating and performing effectively in a

 7 work setting, completing a normal work day and work week without interruptions from

 8 psychologically based symptoms, and maintaining appropriate behavior in a work setting. AR

 9 720. Dr. Wheeler further assessed Plaintiff as having a range of other moderate limitations in

10 performing work-related mental activities. AR 720.

11          Dr. Krueger conducted a psychological/psychiatric evaluation of Plaintiff on March 11,

12 2014. AR 723-34. Dr. Krueger’s evaluation consisted of a clinical interview, a mental status

13 examination, and psychological testing. Dr. Krueger assessed nearly identical limitations to those

14 assessed by Dr. Wheeler, adding only that Plaintiff would have moderate rather than none/mild

15 limitations in making simple work-related decisions. AR 725-26.

16          Dr. Ruddell conducted a psychological/psychiatric evaluation of Plaintiff on March 21,

17 2017. AR 754-758. Dr. Ruddell’s evaluation consisted of a clinical interview, a mental status

18 examination, and a psychological self-assessment. Dr. Ruddell assessed Plaintiff as having

19 marked limitations in learning new tasks, adapting to changes in a routine work setting,

20 completing a normal work day and work week without interruptions from psychologically based

21 symptoms, and setting realistic goals and planning independently. AR 756. Dr. Ruddell also

22 assessed Plaintiff as having a range of other moderate limitations in performing work-related

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -9
 1 mental activities. AR 756. The ALJ assigned “limited weight” to all these opinions, reasoning

 2 that:

 3          [Dr.] Chalstrom's consultative opinions and the claimant's self-reported activities
            all reflect that the claimant's mental functioning is higher than opined. Further,
 4          both Dr. Wheeler and Dr. Krueger have imposed a time limit of 8 months or less
            in the expected duration of mental symptoms.
 5
     AR 33. These examining physicians have, unlike Dr. Chalstrom, assessed specific, and largely
 6
     consistent, functional limitations related to Plaintiff’s social limitations over a period of five
 7
     years. In assessing the opinion evidence, the ALJ did not specifically indicate which of
 8
     Plaintiff’s activities of daily living were inconsistent with the marked social limitations assessed
 9
     by Drs. Neims, Dr. Wheeler, Dr. Krueger, and Dr. Ruddell.
10
            Further, the ALJ erred in relying on the durational limit assessed by Drs. Wheeler and
11
     Krueger in rejecting their opinions. All the examining psychologists in question assessed
12
     durational limits with respect to Plaintiff’s mental limitations. In 2012, Dr. Neims opined that
13
     Plaintiff’s limitations would last for between 9 and 12 months. AR 670. In 2013, Dr. Wheeler
14
     stated Plaintiff’s mental limitations would last for between 8 and 10 months. AR 721. In 2014,
15
     Dr. Krueger stated Plaintiff’s mental limitations would last for 7 months. AR 726. In 2017, Dr.
16
     Ruddell suggested that Plaintiff’s limitations would last for 12 months. AR 756. Given that these
17
     examining psychologists consistently assessed Plaintiff as having a range of marked social
18
     limitations over a five-year period, the durational restrictions in their opinions are not useful in
19
     determining whether Plaintiff’s mental limitations continued over an extended period.
20
            As such, the ALJ has not provided specific, legitimate reasons supported by substantial
21
     evidence for rejecting the opinions of Dr. Neims, Dr. Wheeler, Dr. Krueger, and Dr. Ruddell.
22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 10
 1         D. Dr. Eisenhauer

 2         Plaintiff alleges that the ALJ erred in assessing the opinion of Dr. Eisenhauer. Dkt. 1, p.

 3 11. Dr. Eisehauer performed a review of the medical evidence on May 28, 2015. AR 750. Dr.

 4 Eisenhauer evaluated Dr. Krueger’s opinion and stated that his evaluation showed a deterioration

 5 of Plaintiff’s mental impairment with most assessed limitations being in the marked range. AR

 6 750. Dr. Eisenhauer found that the severity and functional limitations assessed by Dr. Krueger

 7 were supported by the available medical evidence. AR 750.

 8         The ALJ assigned “little weight” to Dr. Eisenhauer’s opinion, reasoning that it was based

 9 on a review of a single report from Dr. Krueger, that Dr. Eisenhauer did not examine Plaintiff

10 directly, and noting that Dr. Kruger’s underlying opinion had already been assigned limited

11 weight. AR 33. Because the ALJ did not provide specific, legitimate reasons for rejecting Dr.

12 Krueger’s opinion, on remand the ALJ should reassess the weight given to Dr. Eisenhauer’s

13 opinion when re-evaluating the opinions of Dr. Krueger, Dr. Neims, Dr. Wheeler, and Dr.

14 Ruddell.

15         E. Ms. Larsen

16         Plaintiff argues that the ALJ erred in rejecting an August 2017 functional capacity

17 assessment from physical therapist Dena Larsen. Dkt. 10, p. 12. The Court has directed the ALJ

18 to reassess opinions from Drs. Neims, Dr. Wheeler, Dr. Krueger, and Dr. Ruddell. See supra

19 Section I. Because Plaintiff will be able to present new evidence and testimony on remand, and

20 because the ALJ’s reconsideration of the other medical evidence may impact his assessment of

21 Ms. Larsen’s opinion, the ALJ shall reconsider Ms. Larsen’s opinion on remand.

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 11
 1          II.     Whether the ALJ properly evaluated lay witness testimony.

 2          Plaintiff alleges that the ALJ failed to provide legally sufficient reasons for discounting

 3 lay witness testimony from Plaintiff’s father. Dkt. 10, pp. 12-14. The Court has directed the ALJ

 4 to reassess opinions from Drs. Neims, Dr. Wheeler, Dr. Krueger, and Dr. Ruddell. See supra

 5 Section I. Because Plaintiff will be able to present new evidence and testimony on remand, and

 6 because the ALJ’s reconsideration of the medical evidence may impact his assessment of the lay

 7 witness opinion, the ALJ shall reconsider the lay witness statement from Plaintiff’s father on

 8 remand.

 9          III.    Whether the ALJ’s Step Five findings are supported by substantial evidence.

10          Plaintiff alleges that the ALJ erred at step five of the sequential evaluation, arguing that

11 Plaintiff would be unable to perform two of the jobs cited by the vocational expert (“VE”). Dkt.

12 10, pp. 14-15. Defendant concedes this argument, but contends that despite this error, there are

13 still a significant number of jobs Plaintiff could perform at step five. Dkt. 11, p. 7. The Court has

14 directed the ALJ to reassess opinions from Drs. Neims, Dr. Wheeler, Dr. Krueger, Dr. Ruddell,

15 and Dr. Eisenhauer, which may result in additional RFC limitations. In re-assessing the medical

16 opinion evidence, Plaintiff’s RFC and the types and number of jobs available at step five may

17 change. As such, the ALJ shall perform a new Step Five analysis based on a re-evaluation of the

18 opinion evidence.

19                                            CONCLUSION

20          Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

21 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 12
 1 this matter is remanded for further administrative proceedings in accordance with the findings

 2 contained herein. The Clerk is directed to enter judgment for Plaintiff and close the case.

 3          Dated this 15th day of July, 2019.

 4

 5                                                       A
                                                         David W. Christel
 6
                                                         United States Magistrate Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 13
